DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 4/5/22. Claims 14-20 remain withdrawn. Claims 1-4, 6-10, 12 and 13 are currently pending and an action on the merits is as follows.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear where in the specification there is support for the limitation “calculate a patient circulation rating as a ratio of the amount of thermal energy transfer over the specific time period over the estimated blood volume.” During the interview on 3/23/22 the agenda included the equation as now recited in the claim language and Examiner agreed that this would overcome the art. However, upon review of the specification does not explicitly include the equation shown during the interview. It seems the specification at ¶14 only supports that the circulation rating is based on the estimated blood volume and monitored thermal energy transfer over a specific period of time.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a measurement device in claim 3 and input device in claim 6. The measurement device is interpreted as any of the sensors of height recorder, weight scale, temperature sensor, pulse sensor and a blood pressure sensor. The input device is interpreted as control panel 204 in ¶46.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. US 2009/0177184 in view of Langley et al. US 2009/0043237 and Shrivastava et al. “A Generic Bioheat Transfer Thermal Model for Perfused Tissue”.
Regarding claim 1, Christensen discloses a blood circulation evaluation system, the system comprising: an appendage chamber configured to accept a human appendage of a patient, the appendage containing an arteriovenous anastomosis (AVA) and to monitor thermal energy transferred to the blood flowing through the AVA ([¶62][FIG1A] chamber into which the hand which has AVAs is inserted); a thermal exchange member disposed within the appendage chamber, the thermal exchange member configured to selectively heat or cool blood flowing through the AVA ([¶62][FIG1A] thermal exchange unit 120); a pressure source coupled to the appendage chamber and configured to apply negative pressure within the appendage chamber ([¶64,72]); a non-transitory computer readable medium having instructions that, when executed by a processor, cause the processor to: estimate a blood volume of a patient ([¶149]); apply and monitor thermal energy transfer to the appendage within the appendage chamber using the thermal exchange member ([¶80,84]); and calculate a patient circulation rating based on the estimated blood volume and thermal energy transfer over a specific time period ([¶150][FIG9,10] the improvement in blood flow is determined).  
Christensen does not specifically disclose the blood volume is estimated based on patient information comprising at least one of patient height, weight, age, gender, or fitness. However, within the same field of endeavor of blood flow measurement, Langley et al. teaches a similar monitoring system that determines blood volume based on height and weight ([¶63]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Christensen with the blood volume determination of Langley as it is no more than the simple substitution of one known element for another in substituting Langley’s calculation for Christensen’s to arrive at the predictable result of determining blood volume.
The combination of Christensen and Langley does not specifically disclose the circulation rating is calculated as a ratio of the amount of thermal energy transfer over the specific time period and the estimated blood volume. However, in the same field of endeavor of blood flow measurement, Shrivastava teaches determining a circulation rating, based on the thermal energy over the blood volume over a time period ([pg. 1-2] it is noted that the reference teaches determining a circulation rating as it is defined in Applicant’s specification, based on the estimated blood volume and monitored thermal energy transfer over a specific period of time). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Christensen and Langley with the calculation of Shrivastava in order to have a more accurate bioheat transfer model ([pg. 1]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. US 2009/0177184 in view of Langley et al. US 2009/0043237 and Shrivastava et al. further in view of Naghavi et al. US 2007/0025614.
Regarding claim 2, in combination of Christensen, Langley and Shrivastava, Christensen discloses the processor further is programmed to compare the patient circulation rating to a baseline circulation rating ([¶150]) but does not disclose sending an alert if the patient circulation rating falls outside a predetermined range. Christensen does disclose alarms ([¶130]) and it would have been obvious for one of ordinary skill in the art at the time of filing to set up a threshold range because where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 IIA and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  
The combination of Christensen, Langley and Shrivastava does not specifically disclose the database or determining an indicia of patient cardiovascular health. However, in the same field of endeavor of blood and thermal energy measurement, Naghavi teaches using a database of baseline ratings or control data ([¶19,129]) and determining indicia of cardiovascular health ([¶143]). Therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Christensen, Langley and Shrivastava with the database of Naghavi in order to determine health conditions ([¶20]) and as Christensen already discloses taking baseline readings ([¶151-152] of Christensen) Naghavi provides a way to store those readings in said database.

Claim 3, 4, 6-8,  10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. US 2009/0177184 in view of Langley et al. US 2009/0043237 and Shrivastava et al. further in view of Muehlbauer et al. US 2014/0257440.
Regarding claim 3, the combination of Christensen, Langley and Shrivastava does not disclose further comprising: a measurement device collection operatively coupled to the processor, the measurement device collection configured to collect patient information comprising at least one of patient height, weight, age, gender, or fitness; and a data hub operatively coupled to the measurement device collection, the data collection hub configured to generate a signal indicative of the measured patient information and transmit the signal to the processor.  However, in the same field of endeavor of therapeutic application of heat and pressure, Muehlbauer teaches a similar device that has a user input ([¶48-50] controller 186) that acts as a measurement device collection and data collection hub ([¶59] communication unit 196). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the components of Muehlbauer into the device of Christensen in order to communicate information to a doctor ([¶59])
Regarding claim 4, Christensen discloses the measurement device collection comprises one or more temperature sensors ([¶84]).  
Regarding claim 6, in the combination of Christensen, Langley, Shrivastava and Muehlbauer, Muehlbauer teaches an input device configured to accept the patient identity ([¶48-50] control panel 106).  
Regarding claim 7, in the combination of Christensen, Langley, Shrivastava and Muehlbauer, Langley teaches the patient identity is the patient’s age or gender ([¶63]).
Regarding claim 8, in the combination of Christensen, Langley, Shrivastava and Muehlbauer, Muehlbauer teaches the data hub is configured to transmit the signal indicative of the measured patient information wirelessly ([¶59]).  
Regarding claim 10, Christensen discloses a display operatively coupled to the processor, the display configured to display the patient circulation rating ([¶133]).  
Regarding claim 12, Christensen discloses the baseline circulation rating comprises a previously stored value of the circulation rating for the patient ([¶150]) 
Regarding claim 13, the combination of Christensen, Langley, Shrivastava and Muehlbauer, does not disclose the processor is further programmed to determine whether there is a negative trend, and to send an alert if the negative trend in the patient circulation over time is determined. Christensen does disclose alarms ([¶130]) and it would have been obvious for one of ordinary skill in the art at the time of filing to set up a threshold range because where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 IIA and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. US 2009/0177184 in view of Langley et al. US 2009/0043237 and Shrivastava et al. further in view of Lugo US 6,287,252.
Regarding claim 9, the combination of Christensen, Langley, and Shrivastava, does not disclose a biometric patch configured to measure temperature, wherein the processor is further programmed to direct a thermal exchange member to heat or cool to a temperature responsive to biometric patch data. However, in the same field of endeavor of diagnostic health monitoring, Lugo teaches a similar patient monitor that has a temperature sensor in an on body patch ([C4 L49-64]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Christensen, Langley, Shrivastava and Muehlbauer, with the teachings of Lugo as it is no more than the use of a known technique to improve similar devices in the same way

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-10, 12 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792